LEWIS, Judge.
The Supreme Court has remanded this matter to us for consideration of one issue: whether our decision that judgment on the pleadings was improper on plaintiff’s procedural due process claim is correct in light of its decision in Soles v. City of Raleigh Civil Service Comm., 345 N.C. 443, 480 S.E.2d 685 (1997). We do not set forth the facts of this case as they are reported in our earlier decision, Vereen v. Holden, 121 N.C. App. 779, 468 S.E.2d 471 (1996).
Initially, we recognize the standard in cases involving judgments on the pleadings: the movant must show that there is no material issue of fact and that he is entitled to judgment as a matter of law. Hedrick v. Rains, 121 N.C. App. 466, 468, 466 S.E.2d 281, 283, aff’d per curiam, 344 N.C. 729, 477 S.E.2d 171 (1996). Therefore, if any issues of material fact remain despite the Supreme Court’s decision in Soles, our initial decision must stand.
In Soles, the Supreme Court ruled that absent incorporation into an employment contract, a city’s personnel policy does not bestow a property interest in continued employment unless it is passed by legislative adoption. Soles, 345 N.C. at 447, 480 S.E.2d at 687-88. In that case, since the policy was not a city ordinance passed into law, the petitioner had no constitutionally protected property interest. Id.
The present case is factually dissimilar. The policy at issue here was passed at a meeting of the Brunswick County Board of Commissioners and was designated an “ordinance.” We find no merit in defendants’ suggestion that we look beyond the legislative enactment and label “ordinance” to find that, in substance, the policy was not an ordinance. Clearly, the dispositive factor considered by the *207Soles Court was whether the personnel policy was adopted as law or something less by a legislative body. Here, the record clearly suggests enactment as an ordinance, therefore law. Nevertheless, the record does not state in detail whether or not the statutory procedures for the adoption of an ordinance were followed completely. See N.C. Gen. Stat. §§ 153A-45, 48 (1991). If plaintiff cannot show compliance with the statutes, the policy cannot be considered an ordinance.
At this stage in the proceedings, we hold that it is too early to rule as a matter of law that the personnel policy did not confer a property interest on plaintiff. Given that some issues of material fact remain, this portion of the case must be allowed to proceed.
For the foregoing reasons, we conclude that our initial decision is unchanged in light of Soles. We therefore reverse the trial court’s grant of judgment on the pleadings on plaintiffs procedural due process claim.
Reversed.
Judges EAGLES and JOHN concur.